Citation Nr: 1218871	
Decision Date: 05/29/12    Archive Date: 06/07/12

DOCKET NO.  09-09 214	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Neilson, Counsel





REMAND

The appellant had service in an Army National Guard unit from September 28, 1984, to September 27, 1990.  He was then assigned to the United States Army Reserve Control Group (Individual Ready Reserve) for completion of his statutory obligation, which obligation was satisfied on September 27, 1992.  He had periods of active duty for training (ACDUTRA) from June 5, 1985, to August 2, 1985, and from July 6, 1986, to August 22, 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

The instant matters were previously before the Board in January 2011 at which time the case was remanded to the agency of original jurisdiction (AOJ) to, among other things, confirm the appellant's military service, verify his dates of service, and afford him a VA audiology examination to evaluate his claims of service connection for hearing loss and tinnitus.

On remand, the AOJ obtained the appellant's military personnel records.  A review of those records show that the he enlisted in the Michigan Army National Guard on September 28, 1984.  He completed an initial period of active duty for training from June 5, 1985, to August 2, 1985.  It appears that his military educational course was not then available and the appellant completed another period of active duty for training from July 6, 1986, to August 22, 1986, during which time he attended six weeks of indirect fire infantryman training.  The appellant's service personnel records reflect no periods active duty, and no further periods of active duty for training, or inactive duty training.  They also do not reflect that the appellant was required to attend annual training while in IRR status or that he was voluntarily or involuntarily activated.

As noted in the Board's prior remand, VA disability compensation is payable only to veterans.  As such, the issue of eligibility for service connection in this case turns on whether the appellant's service amounts to "active military, naval, or air service."  38 U.S.C.A. § 101(2), (22), (24).  "[T]o have basic eligibility for veterans benefits based on a period of duty as a member of a state Army National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States, see 10 U.S.C.[A.] § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C.[A.] §§ 316, 502, 503, 504, or 505."  Allen v. Nicholson, 21 Vet. App. 54, 57 (2007) (citing 38 U.S.C. §§ 101(21), (22)(C)).  

On remand from the Board, the appellant was afforded a VA fee based audiology examination in February 2011.  The audiologist noted that the appellant had "served in the U.S. Army from 1984 to 1992 as an Assistant Gunner."  The appellant reported to the audiologist that he had been exposed to acoustic trauma from "M60cal machine gunfire, M16 rifle fire, mortars, tank fire, and grenades during combat in Desert Shield."  He also described a ringing and buzzing in his ears.  Audiometric testing revealed a mild sloping to moderately severe, high-frequency sensorineural hearing loss, bilaterally.  Audiometric testing results also demonstrated that the appellant has a current hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385 (2011).  The audiologist indicated review of the claims folder, noting the presence of audiograms dated in September 1984 and July 1986.  She then opined that based on the current test results and the evidence of record, the appellant's hearing loss and tinnitus were of the same etiology and were at least as likely as not caused by or a result of noise exposure incurred during active duty.

Upon review of the audiologist's report, the Appeals Management Center (AMC) determined that a supplemental opinion was necessary.  The AMC indicated that the audiologist was to note that the appellant's only period of active duty was from July 6, 1986, to August 22, 1986, and that he had also worked as a plumber for 22 years.  Given the appellant's limited period of duty and his occupational history, it was requested that the audiologist indicate whether it was still her opinion that the appellant's hearing loss and tinnitus were related to service.

In April 2011, the audiologist again opined that the appellant's hearing loss and tinnitus are of the same etiology and are at least as likely as not caused by or a result of noise exposure incurred during active duty.  The audiologist again stated that the appellant served in the U.S. Army as an indirect fire infantryman from 1984 to 1992 and noted his reported in-service noise exposure from "M60cal machine gunfire, M16 rifle fire, mortars, tank fire, and grenades during combat in Desert Storm."  The audiologist indicated that the appellant's description of noise exposure was credible and that his February 2011 audiogram configuration demonstrated a 6000 hertz notch for both ears, which was consistent with a noise-induced hearing loss.  The audiologist also noted that the appellant had reported the usage of hearing protection when exposed to post-service occupational noise and had denied recreational noise exposure.  The audiologist stated that she had considered the information to be correct when formulating her opinion.

VA's duty to assist includes the duty to provide a medical examination or obtain a medical opinion "when such an examination or opinion is necessary to make a decision on the claim."  38 U.S.C.A. § 5103A(d).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); 38 C.F.R. § 3.159(c)(4) (2011).  A medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461(1993).

As discussed above, the appellant's service consisted only of active duty for training from June 5, 1985, to August 2, 1985, and from July 6, 1986, to August 22, 1986.  While it is verified that the appellant attended six weeks of indirect fire infantryman training during the latter period of active duty training, there is simply no evidence that he served in combat in support of Operation Desert Shield/Storm.  Furthermore, in his application for VA disability compensation, the appellant specifically indicated that he was seeking service connection for hearing loss and tinnitus related to noise exposure incurred while "[t]raining for mortars" in 1986.  Accordingly, the appellant's assertion of acoustic trauma from M60cal machine gunfire, M16 rifle fire, mortars, tank fire, and grenades during combat as relayed to the audiologist, is simply not supported by the record.  Accordingly, the Board finds that nexus opinion obtained on remand by the fee based audiologist is of no probative value as it is based on an inaccurate factual premise.  See Reonal, supra.  However, given that the appellant's assertion of noise exposure from mortar training is consistent with his military education and the fact that the audiologist found the appellant's audiogram configuration to be consistent with a noise-induced hearing loss, the Board finds that a remand is required for the appellant to be scheduled for another audiology examination in connection with his claims.  See Barr, supra.

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  Schedule the appellant for a VA audiology examination with an audiologist other than the one who examined the appellant in February 2011 to evaluate his claims of service connection for hearing loss and tinnitus.  The audiologist is requested to identify auditory thresholds, in decibels, at frequencies of 500, 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test should also be administered to determine speech recognition scores.  Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted.  

The audiologist should be asked to take a detailed history from the appellant regarding his in-service and post-service noise exposure.  The audiologist should then provide an opinion as to the medical probabilities that any hearing loss or tinnitus is attributable to the appellant's period of active duty for training from June 5, 1985, to August 2, 1985, or from July 6, 1986, to August 22, 1986.  The audiologist is reminded that any assertion by the appellant that he was exposed to acoustic trauma during combat in support of Desert Shield/Storm is not supported in the record, as the appellant was discharged from the Michigan Army National Guard in September 1990 and his service personnel records reflect only the two periods of active duty for training noted above.

Regardless of whether the audiologist's opinion as to any question is favorable or negative, the audiologist must provide support for his/her opinions.  This includes reference to lay and medical evidence contained in the claims folder, if appropriate, or to known medical principles relied upon in forming his/her opinion.  Among other things, the audiologist should comment on the VA treatment record showing an assessment of tinnitus with episode of Eustachian tube dysfunction.  The examiner should provide the medical reasons for accepting or rejecting the appellant's assertion of having experienced hearing loss and tinnitus since military training in 1986.

2.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issues on appeal.  If any benefit sought is not granted, the appellant should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the appellant until he is notified.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

